Per curiam.
— The rule is settled with us, that a witness may not remove an appearance of interest in him, by his own oath. Here the witness, having taken an assignment of the judgment to himself, continued to be the ostensible owner of it till shortly before the trial; and then assigned it to the actual owner to take his name off the record. Had the declarations at the second assignment been made at the first, they would have explained the transaction before an appearance of interest had attached to it, and shown the witness to be, what he was in truth, a nominal owner; but their explanation of a bygone matter was no part of the res gestee, and came too late.
Judgment reversed and venire de novo awarded. ■